Carley, Judge.
Appellant was tried before a jury and found guilty of aggravated assault. She appeals from the judgment of conviction and sentence entered on the verdict.
1. Appellant enumerates as error the admission into evidence of two incriminatory statements. Appellant advances numerous reasons why the evidence was not admissible.
We need not determine, however, whether the trial court erred in admitting these statements. Appellant took the stand in her own defense and testified to events in connection with the incident at issue. Her testimony was, in all material respects, identical to the statements the admission of which she enumerates as error. Under OCGA § 24-9-70, appellant’s objection to the admission of the statements was not waived and is preserved for appeal. However in view of all of the evidence admitted at trial, any error in failing to exclude the challenged statements was harmless. Robinson v. State, 229 Ga. 14, 16 (189 SE2d 53) (1972); Brown v. State, 122 Ga. App. 570, 571 (3) (177 SE2d 801) (1970).
2. Appellant enumerates the general grounds. The evidence was sufficient to enable a rational trior of fact to find appellant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.